FILED IN
                                                                                  1STCOURT OF APPEALS
                                                                                    HOUSTON, TEXAS

                                                                                    NOV - 3 2015
                                   C4USE   NO.0.1-15-00036-CV
                                                                                  CHRIST^HERAPR|NE
                                                                              CLfcfiK.
Russell Ham,                                     *           IN THE FIRST DISTRICT
TDCJ-ID#11044449


                                                 *           COURT OF APPEALS

William Stephens,ET.AL                           *           HOUSTON,TEXAS
                                                 *




                APPELLANT RUSSELL HAM'S MOTION TO EXTEND TIME

                            TO FILE MOTION FOR REHEARING

TO THE HONORABLE JUSTICES OF                  SAID COURT:

     COMES    NOW,Russell          Han^Appellant,Pro          s.e    in   the above styled
and     referenced      cause        number     and      asks this Honorable Court to

extend       the    filing     due     date     until        December 10,2015.Appellant
will respectfully show this court the following :
                                                I.


                                     PROCEDURAL       HISTORY

     Appellant      Ham,a     prisoner        confined       within       the walls of the

Allan     B.Polunsky         Unit,Livingston,Texas.Appellant                  contends that
his     personal      and     religious        proprty was unlawfully confiscated
by    Officer       Sullivan.Appellant               filed   his state tort claim with
the     411th      District        court,Polk        County,Texas         after      exhausting
the prison grievance               procedure.        TheDistrict          Court       dismissed
appellant's        claims      without        considering           them. Appellee's brief
asking       the   court      to     affirm     the judgement of the trial court.
Appellant    then    filed   areply     brief .This   Honorable First Dis

trict   Court of Appeals ruled on these briefs oh October 15,2015,

this Court affirm*s the 411th District court's judgement.

                                      ii .


THETexas    Rules    of Appellate Procedure Rule 10.5 hasno specific

deadline to file a   motion toextend         time.
                                                    Ill.

                                 ARGUMENTS AND AUTHORITIES



This    Honorable              Court    has     the        authority to grant Appellant an

extension          of     time under the Texas Rules of Appellate Procedure,
see    Rule        10.5(b),Motions             to     extend       time.      No extensions have

been granted to file the motion for rehearing.
      Appellant          is only allowed             to access the TDCJ's Polunsky Unit
law     library          tor     2hours        a day Monday thru Friday. Appellant is
a laymen           and     not a person skilled in the law. Furthermore, the
Polunsky          Unit     law     library          does     not       provide current caselaw,
Appellant          must        request      caselaw         from the Law Library Clerk and
Appellant           is    only     allowed          to     make     3 requests a day which is
given to Appellant the following day if it is available.
      This    extension           is     not     to delay,nor is it deiberate,but was

the     result of ihadvertanee,mistake,or mischance. Hone v.Hanafin,

104     s.w.3d           884,S86(Tex.2003);see               also       Stangel        v.   Parker,945

S.W..2.d 114,114(Tex.1997).



                                                 PRATER


For     these        reasons,Appellant               Ham     asks       this Honorable Court to

grant        an     extension          of   time         to fileMotion For Rehearing until

December          10,2015.

                                                         Respectfully- submitted,


                                                          Russell      Ham,Pro    se
                                                          TDCJ-ID#1104449
                                                          Allan B.Polunsky Unit
                                                          3872    FM   350   South
                                                          Livingston,Texas 7 7351
                                CERTIFICATE   OF   SERVICE



      i,Russell       Ham,TDCJ-ID#ii04449,Appellant,Pro         se        certify that

THE     FOREGOING Motion to Extend Time to File Motion for Rehearing

has been placed in the Allan B.Polunsky Unit's mailbox on                       October

30,2015,postage           prepaid,first      class mail addressed to the Court

of     Appeals,First          Discrict,301    Fannin,Houston,Texas 7.70.02-2066.

An additional copy has been transmitted to the following:


Bir i a ha   Webb
Assistant Attorney General
P.O.Box       12548
Austin,Texas          78711

                                                Russell   Ham,Pro    se
                                                TDCJ-ID#1104449
                               RUSSELL      HAM    $    1104449
                                     Polunsky Unit
                                   38 72   FM    350    South            FILEDin
                               Livingston, 'i'X 77351                rCOUATOFAPPEM"8
                                                                     HCv" •''-.•"'   '


October      30,   2015
                                                                     NOV - 3 ;- '5

Court of Appeals
                                                                   " t n "a
                                                                   clerkCZI
Firt     District
301    Fannin
Houston/Texas        77002-2066


Re:Russell Ham V. William Stephens
       No.   01-15-00036-CV



Dear    Clerk:
 Enclosed please find (1) Original Copy of Appellant Russell
Ham's motion to Extend time to file motion for rehearing to
be filed with this Honorable Court. Please bring this motion
to the Court's  attention. Also enclosed is Appellants copy
of     Appellant     Russell HamVs motion to extend time to file motion
for     Rehearing.        Please    date        stamp    Appellant's copy and return
inthe s.a.s.e. to the above address. Thank you.
A true and correct copy has been mailed to the Appellee.
Respectfully sudmitted.



Russell Ham;Pro se




End :
X

     8
e*




          0*
          JP
         li)
         .ifl
         o
         N
         (M
         O
         O
         !"-
         r-